Name: Commission Regulation (EC) NoÃ 220/2008 of 11 March 2008 amending for the 93rd time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: European construction;  international affairs;  free movement of capital;  Asia and Oceania;  politics and public safety;  social affairs
 Date Published: nan

 12.3.2008 EN Official Journal of the European Union L 68/11 COMMISSION REGULATION (EC) No 220/2008 of 11 March 2008 amending for the 93rd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 1 February 2008, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 2008. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 198/2008 (OJ L 59, 4.3.2008, p. 10). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The entry Sayyed Ghiassouddine Agha (alias (a) Sayed Ghias, (b) Sayed Ghiasuddin Sayed Ghousuddin, (c) Sayyed Ghayasudin). Title: Maulavi. Function: (a) Minister of Haj and Religious Affairs of the Taliban regime, (b) Education Minister of the Taliban regime. Date of birth: Between 1958 and 1963. Place of birth: Faryab province, Afghanistan. Nationality: Afghan. Other information: Taliban member responsible for Faryab province, Afghanistan as of May 2007 under the heading Natural persons shall be replaced by: Sayyed Ghiassouddine Agha (alias (a) Sayed Ghiasuddin Sayed Ghousuddin, (b) Sayyed Ghayasudin, (a) Sayed Ghias). Title: Maulavi. Function: (a) Minister of Haj and Religious Affairs of the Taliban regime, (b) Education Minister of the Taliban regime. Date of birth: Between 1958 and 1963. Place of birth: Faryab province, Afghanistan. Nationality: Afghan. Other information: (a) Taliban member responsible for Faryab province, Afghanistan as of May 2007, (b) Involved in drug trafficking. (2) The entry Ali Mohamed Abdul Aziz Al Zarani Al Fakhiri (alias Ibn Al-Shaykh Al-Libi). Address: Ajdabiya. Date of birth: 1963. Other information: Married to Aliya al Adnan (Syrian national) under the heading Natural persons shall be replaced by: Ali Mohamed Abdul Aziz Al Zarani Al Fakhiri (alias Ibn Al-Shaykh Al-Libi). Address: Ajdabiya, Libya. Date of birth: 1963. Other information: (a) Married to Aliya al Adnan (Syrian national), (b) Apprehended in 2001. (3) The entry Abu Bakr Al-Jaziri (alias Yasir Al-Jazari). Nationality: (a) Algerian, (b) Palestinian; Address: Peshawar, Pakistan. Other information: (a) Affiliated with Afghan Support Committee (ASC), (b) Al-Qaida facilitator and communication expert under the heading Natural persons shall be replaced by: Abu Bakr Al-Jaziri (alias Yasir Al-Jazari). Nationality: (a) Algerian, (b) Palestinian. Address: Peshawar, Pakistan. Other information: (a) Affiliated with Afghan Support Committee (ASC), (b) Al-Qaida facilitator and communication expert, (c) Arrested in April 2003. (4) The entry Jallalouddine Haqani (alias (a) Jalaluddin Haqani, (b) Jallalouddin Haqqani). Title: Maulavi. Function: Minister of Frontier Affairs of the Taliban regime. Date of birth: Approximately 1942. Place of birth: Khost province, Zadran district, Afghanistan. Nationality: Afghan. Other information: (a) He is an active Taliban leader, (b) Believed to be in the Afghanistan/Pakistan border area, (c) Reportedly deceased in June 2007 under the heading Natural persons shall be replaced by: Jallalouddine Haqani (alias (a) Jalaluddin Haqani, (b) Jallalouddin Haqqani). Title: Maulavi. Function: Minister of Frontier Affairs of the Taliban regime. Date of birth: Approximately 1942. Place of birth: Khost province, Zadran district, Afghanistan. Nationality: Afghan. Other information: (a) Father of Sirajuddin Jallaloudine Haqqani, (b) He is an active Taliban leader, (c) Believed to be in the Afghanistan/Pakistan border area, (d) Reportedly deceased in June 2007. (5) The entry Zia-ur-Rahman Madani (alias (a) Ziaurrahman Madani, (b) Zaia u Rahman Madani, (c) Madani Saheb) Title: Maulavi. Function: Governor of Logar Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1960. Place of birth: Taliqan, Takhar province, Afghanistan. Nationality: Afghan. Other information: (a) In charge of Talibans military affairs in Takhar province, Afghanistan, as of May 2007, (b) In charge of Nangahar province under the heading Natural persons shall be replaced by: Zia-ur-Rahman Madani (alias (a) Ziaurrahman Madani, (b) Zaia u Rahman Madani, (c) Madani Saheb) Title: Maulavi. Function: Governor of Logar Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1960. Place of birth: Taliqan, Takhar province, Afghanistan. Nationality: Afghan. Other information: (a) Involved in drug trafficking, (b) In charge of Talibans military affairs in Takhar province, Afghanistan, as of May 2007, (c) In charge of Nangahar province. (6) The entry Abdul Salam Hanafi Ali Mardan Qul (alias (a) Abdussalam Hanifi, (b) Hanafi Saheb). Title: (a) Mullah, (b) Maulavi. Function: Deputy Minister of Education of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Darzab district, Faryab district, Afghanistan. Nationality: Afghan. Other information: Taliban member responsible for Northern Afghanistan as of May 2007 under the heading Natural persons shall be replaced by: Abdul Salam Hanafi Ali Mardan Qul (alias (a) Abdussalam Hanifi, (b) Hanafi Saheb). Title: (a) Mullah, (b) Maulavi. Function: Deputy Minister of Education of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Darzab district, Faryab district, Afghanistan. Nationality: Afghan. Other information: (a) Taliban member responsible for Northern Afghanistan as of May 2007, (b) Involved in drug trafficking. (7) The entry Akhtar Mohammad Mansour Shah Mohammed (alias (a) Akhtar Mohammad Mansour Khan Muhammad, (b) Akhtar Muhammad Mansoor, (c) Akhtar Mohammad Mansoor). Title: (a) Maulavi, (b) Mullah. Function: Minister of Civil Aviation and Transportation of the Taliban regime. Date of birth: Approximately 1960. Place of birth: (a) Kandahar, Afghanistan, (b) Kalanko Joftian, Zurmat district, Paktia province, Afghanistan. Nationality: Afghan. Other information: (a) Repatriated to Afghanistan in September 2006, (b) Member of Taliban leadership, (c) active in the provinces of Khost, Paktia and Paktika, Afghanistan as of May 2007; Taliban Governor  of Kandahar as of May 2007 under the heading Natural persons shall be replaced by: Akhtar Mohammad Mansour Shah Mohammed (alias (a) Akhtar Mohammad Mansour Khan Muhammad, (b) Akhtar Muhammad Mansoor, (c) Akhtar Mohammad Mansoor). Title: (a) Maulavi, (b) Mullah. Function: Minister of Civil Aviation and Transportation of the Taliban regime. Date of birth: Approximately 1960. Place of birth: (a) Kandahar, Afghanistan, (b) Kalanko Joftian, Zurmat district, Paktia province, Afghanistan. Nationality: Afghan. Other information: (a) Repatriated to Afghanistan in September 2006, (b) Member of Taliban leadership, (c) Involved in drug trafficking, (d) Active in the provinces of Khost, Paktia and Paktika, Afghanistan as of May 2007; Taliban Governor  of Kandahar as of May 2007. (8) The entry Yazid Sufaat (alias (a) Joe, (b) Abu Zufar), Taman Bukit Ampang, Selangor, Malaysia. Date of birth: 20 January 1964. Place of birth: Johor, Malaysia. Nationality: Malaysian. Passport No: A 10472263. National identification No: 640120-01-5529 under the heading Natural persons shall be replaced by: Yazid Sufaat (alias (a) Joe, (b) Abu Zufar). Address: Taman Bukit Ampang, Selangor, Malaysia. Date of birth: 20.1.1964. Place of birth: Johor, Malaysia. Nationality: Malaysian. Passport No: A 10472263. National identification No: 640120-01-5529. Other information: In custody since December 2001, as of June 2007.